UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2114


In Re:   ROBERT PADULA; DEBORAH PADULA,

                  Debtors.

--------------------------------------

VPSI, INC.,

                  Plaintiff – Appellant,

           v.

DEBORAH PADULA,

                  Defendant - Appellee.

--------------------------------------

NATIONAL ASSOCIATION OF CONSUMER BANKRUPTCY ATTORNEYS,

                  Amicus Supporting Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Anthony J. Trenga,
District Judge. (1:15-cv-00612-AJT-IDD; 11-12985-BFK; 11-01456-
BFK)


Submitted:    April 28, 2016                    Decided:   June 9, 2016


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Heather S. Deane, Adam D. Michel, BONNER, KIERNAN, TREBACH &
CROCIATA, LLP, Washington, D.C., for Appellant.       John T.
Donelan, LAW OFFICE OF JOHN T. DONELAN, Alexandria, Virginia,
for Appellee.    Tara Twomey, NATIONAL ASSOCIATION OF CONSUMER
BANKRUPTCY ATTORNEYS, J. Erick Heath, On Brief, San Jose,
California, for Amicus Curiae.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     VPSI, Inc., appeals the district court’s order affirming

the bankruptcy court’s order granting the debtor’s motion for

authorization to pursue a state court personal injury suit.                We

have reviewed the record included on appeal, as well as the

parties’ briefs, and find no reversible error.            Accordingly, we

affirm for the reasons stated by the courts below.                See VPSI,

Inc. v. Padula, No. 1:15-cv-00612-AJT-IDD (E.D. Va. Aug. 21,

2015); No. 11-12985-BFK (E.D. Va. Apr. 28, 2015).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      3